
	
		II
		109th CONGRESS
		2d Session
		S. 4062
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2006
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To freeze non-defense discretionary spending at fiscal
		  year 2007 levels effective in fiscal year 2008.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fiscal Responsibility Act of
			 2006.
		2.Congressional
			 enforcement
			(a)EnforcementSection
			 312 of the Congressional Budget Act of 1974 (2 U.S.C. 643) is amended by adding
			 at the end the following:
				
					(g)Excess
				non-defense discretionary Federal spending reduction point of order
						(1)In
				generalIt shall not be in order in the House of Representatives
				or the Senate to consider any bill or resolution (or amendment, motion, or
				conference report on that bill or resolution) that would cause spending for
				non-defense, non-trust-fund, discretionary spending for the budget year to
				exceed the amount of spending for such activities in fiscal year 2007.
						(2)AllocationsThe
				allocations under section 302(a) shall include allocations for the amount
				described in paragraph (1).
						(3)Super majority
				waiver or appealThis subsection may be waived or suspended in
				the Senate only by an affirmative vote of two-thirds of the Members, duly
				chosen and sworn. An affirmative vote of two-thirds of the Members of the
				Senate, duly chosen and sworn, shall be required in the Senate to sustain an
				appeal of the ruling of the Chair on a point of order raised under this
				subsection.
						.
			(b)Effective
			 dateThis section shall apply beginning with fiscal year
			 2008.
			
